Title: Thomas Jefferson to John Melish, 14 February 1812
From: Jefferson, Thomas
To: Melish, John


          
                  Sir 
                   
                     Monticello 
                     Feb. 14. 12.
          
		   Your favor of Jan. 18. came duly to hand. I w 
                  very willingly become a subscriber to your intended publication, judging from the table of contents, and your familiarity with the subjects treated of, that the work cannot fail to be useful to ourselves by pointing out advantageous pursuits not yet attended to, and to Great Britain by shewing what their ignorance and injustice have lost to them here, and laying open to their wiser successors the interests they yet may cherish by peace & justice, advantageously for
			 both nations. with respect to the probability of your obtaining subscriptions in this state I am less able to inform you than any other person, being chiefly confined at home by the natural effects of age. at Richmond I should expect many might be obtained; so also in the country, but so sparse as to render difficult the collection either of the signatures or the sums.
          a good agent in Richmond, with which the whole state communicates, might do a good deal without going from home. with my wishes for your success accept the assurances of my respect.
          
            Th:
            Jefferson
        